DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Application in Continuation filed on 6 June 2019, claiming priority to 13 November 2015.
Claim(s) 1-20 is/are pending and present for examination.  Claim(s) 1, 8, and 15 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6 June 2019 and 19 May 2020 are being considered by the examiner.

Drawings
The drawings were received on 6 June 2019.  These drawings are accepted.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,387,424. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to real-time data processing comprising determinations of dependencies, processing data for average values, determining whether an average value exceeds a predetermined threshold level, and removing data that are not associated with a dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-8, 12-15, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claims 1, 8, and 15, the claim(s) recite(s) in part “determining… a first dependency”, “processing.. the first set of data artifacts stored in the storage to generate the first average value”, and “determining… a second dependency.”
The limitations directed towards “determining” and “processing” are interpreted to be the observation or judgment about the actions the examiner has taken, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors”, “computer program product”, “one or more computer processors”, and/or “one or more computer readable storage media”, nothing in the claim element precludes the step from practically being performed in the mind.
For example, the “determining” feature in the context of this claim encompasses the user mentally evaluating a context and determining a dependency. For example, “processing… the first set of data artifacts” in the context of this claim encompasses mentally or physically recording the outcome of an “average value for the first predetermined time interval for the first sate of the computing device”. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a processor to perform the steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining and processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component.

The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the determination of dependencies and average values only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  The claims provide that the average value and dependencies may be computed by program code that may be stored in memory. Therefore, the computing is nothing more than what can be handled by a conventional computer system and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claims 5, 12, and 18, the limitations are directed towards further defining a similarity table, which is an additional element beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “integrating… the first average value with the computing device” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d 
As per claims 6, 13, and 19, the limitations are directed towards “releasing… a dependency”, which is an additional element beyond the above identified judicial exception.  The limitations elaborate upon the aforementioned “Mental Process” of determining dependencies, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, “releasing… a dependency” may be interpreted as determining a dependency which is no longer appropriate which in the context of this claim encompasses mentally or physically recording the outcome of a dependency.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computing of measures only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The claims provide that the measures may be computed by program code that may be stored in memory. Therefore, the computing is nothing more than what can be handled by a conventional search engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claims 7, 14, and 20, the limitations are directed towards a distributed shared storage system,  which is an additional element beyond the above identified judicial exception. This feature is generally linking the use of the judicial exception to a particular technological environment and does not integrate the abstract idea into a practical application.
Accordingly, the aforementioned claims above are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karpistsenko et al, USPGPUB No. 2014/0156806, filed on 3 December 2013, claiming priority to 4 December 2012, and published on 5 June 2014.
As per independent claims 1, 8, and 15, Karpistsenko teaches:
A computer-implemented method for real-time data processing, comprising:
determining, by one or more processors, a first dependency for a first context included in a plurality of contexts {See Karpistsenko, [0147], wherein this reads over “a segment manager (not illustrated) may be utilized to maintain a mapping between keys (i.e. arbitrary identifiers for any form of data utilized in connection with the disclosed systems and methods) and segments (e.g., large binary objects) and a reference count or any other information related to a segment”}, wherein the first dependency comprises a first set of data artifacts stored in storage for determining whether a first average value for a first predetermined time interval exceeds a first predetermined threshold level for a first state of a computing device1 {See Karpistsenko, [0146], wherein this reads over “Data may be used for storing content received in data segments. In the illustrated embodiments, aggregates may be used for storing values computed as part of an aggregation process as described above (e.g., computing minimum, maximum, and/or average values for a particular location in space-time). Further example of aggregates may be information on a number of measurements that satisfy a particular constraint (e.g., data for a given day/month, for a particular project or parameter type, etc.)”.};
processing, by one or more processors, the first set of data artifacts stored in the storage to generate the first average value for the first predetermined time interval for the first state of the computing device {See Karpistsenko, [0145], wherein this reads over “storage processes 608 may employ a scheduler to schedule parsing of data segments into format(s) that can be used for storage in databases and/or used for further processing including, for example, updating aggregate data information (e.g., computing min, max, count, average, standard deviation of a set of values or conduct any other computation process with the incoming data).”}; 
determining, by one or more processors, a second dependency for a second context in the plurality of contexts {See Karpistsenko, [0147], wherein this reads over “a segment manager (not illustrated) may be utilized to maintain a mapping between keys (i.e. arbitrary identifiers for any form of data utilized in connection with the disclosed systems and methods) and segments (e.g., large binary objects) and a reference count or any other information related to a segment”}, wherein said second dependency comprises at least a first portion of the first set of data artifacts stored in the storage for determining whether a second average value for a second predetermined time interval exceeds a second predetermined threshold level for a second state of the computing device2 {See Karpistsenko, [0146], wherein this reads over “Data may be used for storing content received in data segments. In the illustrated embodiments, aggregates may be used for storing values computed as part of an aggregation process as described above (e.g., computing minimum, maximum, and/or average values for a particular location in space-time). Further example of aggregates may be information on a number of measurements that satisfy a particular constraint (e.g., data for a given day/month, for a particular project or parameter type, etc.)”.}; and 
{See Karpistsenko, [0147], wherein this reads over “The segment manager may be in communication with any of the other illustrated processes and data maintained by the segment manager may be stored in an associated segment database. In certain embodiments, when a reference count associated with a segment reaches zero, the segment may be deleted (as may be the case in the event of a repair) and/or a reversion of streams may be conducted”}. 
As per dependent claims 2, 9, and 16, Karpistsenko teaches:
The computer-implemented method of claim 1, further comprising:
processing, by one or more processors, in real-time, a data stream of unstructured data received {See Karpistsenko, [0052], wherein this reads over “for example, in some embodiments, a data collection system 124 and/or data storage system 116 may transform different types of data stream information according to a common data model. Transformed data stream information may then be stored by the data storage system 116 (e.g., in database 118 and/or another suitable storage location).”} from a wireless sensor network of the computing device {See Karpistsenko, [0044], wherein this reads over “The network 108 may comprise the Internet, a local area network, a virtual private network, a seabed cable communication network, a mobile network, and/or any other communication network utilizing one or more electronic communication technologies and/or standards (e.g., Ethernet or the like). In some embodiments, the network 108 may comprise a wireless carrier system, such as a personal communications system ("PCS"), and/or any other suitable communication system incorporating any suitable communication standards and/or protocols”} into a plurality of data artifacts based, at least in part, on: 
(i) one or more predetermined time intervals {See Karpistsenko, [0053], wherein this reads over “The common data model may utilize a standardized time and/or coordinate system that, in certain embodiments, may be a three-dimensional coordinate system and/or other suitable coordinate system (e.g., ED50, DTRS89, GRS80, NAVD88, SAD69, SRID, UTM, WGS84, etc.). In some embodiments, data stream information may be split into one or more data cells based on associated spatial coordinates and timestamps to allow processing of space-time regions”} and 
{See Karpistsenko, [0100], wherein this reads over “An agent layer may store data locally to meet the constraints and forward data at sufficiently low rate and/or reduce volume of data to remain within the constraints. An agent layer may further apply transformations, computations and/or quality control to the data collected. In addition, the agent layer may apply lossless, incremental, lossy compression and/or downsampling to collected data”}. 
As per dependent claims 3, 10, and 17, Karpistsenko teaches:
The computer-implemented method of claim 1, wherein processing the first set of data artifacts stored in the storage to generate the first average value for the first predetermined time interval for the first state of the computing device further includes:
executing, by one or more processors, a real-time action trigger {See Karpistsenko, [0129], wherein this reads over “Additionally or alternatively, results of services performed using the work layer 302 may be reported to one or more systems and/or devices for use in connection with making automated control decisions based on the results.”}. 
As per dependent claims 4 and 11, Karpistsenko teaches:
The computer-implemented method of claim 3, wherein executing the real-time action trigger includes: generating, by one or more processors, a push notification {See Karpistsenko, [0130], wherein this reads over “The analytics layer may perform certain analytics related services including, without limitation, querying and analyzing datasets with custom analytics, quality analysis, analytical visualizations, and/or data alert and/or notification creation”}. 
As per dependent claims 5, 12, and 18, Karpistsenko teaches:
5. The computer-implemented method of claim 3, wherein executing the real-time action trigger includes: integrating, by one or more processors, the first average value with the computing device {See Karpistsenko, [0145], wherein this reads over “storage processes 608 may employ a scheduler to schedule parsing of data segments into format(s) that can be used for storage in databases and/or used for further processing including, for example, updating aggregate data information (e.g., computing min, max, count, average, standard deviation of a set of values or conduct any other computation process with the incoming data).”}
As per dependent claims 6, 13, and 19, Karpistsenko teaches:
The computer-implemented method of claim 1, wherein removing the second portion of data artifacts included in the first set of data artifacts from the storage is based, at least in part, on: releasing, by one or more processors, a dependency associated with the second portion of data artifacts included in the first set of data artifacts {See Karpistsenko, [0147], wherein this reads over “The segment manager may be in communication with any of the other illustrated processes and data maintained by the segment manager may be stored in an associated segment database. In certain embodiments, when a reference count associated with a segment reaches zero, the segment may be deleted (as may be the case in the event of a repair) and/or a reversion of streams may be conducted”}. 
As per dependent claims 7, 14, and 20, Karpistsenko teaches:
The computer-implemented method of claim 1, wherein the storage is a distributed shared storage system {See Karpistsenko, [0048], wherein this reads over “In certain embodiments, data storage system 116 may store received data stream information in one or more databases 118 and/or any other suitable storage structure and/or system (e.g., in distributed file systems supporting various storage mediums including physical hard drives, solid state storage, remote cloud-based storage such as Amazon Web Service ("AWS") S3.TM., EBS.TM., Glacier.TM., specialized storage virtualization systems such as FileTek.TM. and/or StorHouse.TM., or the like).”}. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Paul Kim/
Examiner
Art Unit 2152



/PK/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that the claimed feature of “a first set of data artifacts stored in storage for determining whether a first average value for a first predetermined time interval exceeds a first predetermined threshold level for a first state of a computing device” is an intended use that lacks patentable weight for the purposes of the instant examination.  That is, the claim fails to specifically require that the first set of data artifacts are actively used in the determination of whether a predetermined threshold level has been exceeded.
        2 The Examiner notes that the claimed feature of “a first set of data artifacts stored in storage for determining whether a first average value for a first predetermined time interval exceeds a first predetermined threshold level for a first state of a computing device” is an intended use that lacks patentable weight for the purposes of the instant examination.  That is, the claim fails to specifically require that the first set of data artifacts are actively used in the determination of whether a predetermined threshold level has been exceeded.